IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00308-CR

CHRISTOPHER L. ATHEY,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2017-1862-C2


                          MEMORANDUM OPINION

       Christopher L. Athey appeals from the judgment of conviction and sentence

rendered against him on August 31, 2018. Citing Texas Rule of Appellate Procedure

25.2(a)(2), Athey states in his pro se notice of appeal that even though he accepted a plea

bargain, he plans to appeal those matters that he raised by written motion filed and ruled

on before trial. See TEX. R. APP. P. 25.2(a)(2). Athey, however, has waived the right of

appeal, including “appealing matters raised by written motion prior to trial.”

Furthermore, because the trial court’s certification of his right of appeal, which Athey
signed, indicates that the underlying case was a plea-bargain case and that Athey has no

right of appeal and also that Athey has waived his right of appeal, this appeal must be

dismissed. See id. R. 25.2(d) (“The appeal must be dismissed if a certification that shows

the defendant has the right of appeal has not been made part of the record under these

rules.”); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003) (waiver of appeal).

        Notwithstanding that we are dismissing this appeal, Athey may file a motion for

rehearing with this Court within 15 days after this opinion and judgment are rendered if

he believes this opinion and judgment are erroneously based on inaccurate information

or documents. See TEX. R. APP. P. 49.1. Moreover, if Athey desires to have the opinion

and judgment of this Court reviewed by filing a petition for discretionary review, that

petition must be filed with the Court of Criminal Appeals within 30 days after either the

day this Court’s judgment is rendered or the day the last timely motion for rehearing is

overruled by this Court. See id. R. 68.2(a).

        For the reasons stated, this appeal is dismissed.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 7, 2018
Do not publish
[CR25]



Athey v. State                                                                       Page 2